DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/19/2019. The applicant submits one Information Disclosure Statement dated 09/19/2019. The applicant does not claim Foreign priority. The applicant claims Domestic priority to an application filed on 03/31/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, and 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature of “status information” without identifying what the information constitutes or how it is collected. Therefore, there is no scope as to what the feature consists of or how the data is acquired.
Claims 1 – 4, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature “index information” without identifying what the information constitutes or how it is collected. Therefore, there is no scope as to what the feature consists of or how the data is acquired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong US 2018/0182187.
As per claim 1, A maintenance notification system comprising: 
an accumulation unit configured to collect and accumulate status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles; (Tong paragraph 0008 discloses, “One embodiment of the present invention discloses an artificial intelligence analytic ("AIA ") process of providing a prediction or report capable of predicting an event relating to vehicle performance using data obtained from interior and exterior sensors, vehicle onboard computer ("VOC"), and cloud computing.  The process activates the interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle.”)
a generation unit configured to generate index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulation unit; (Tong paragraph 0012 discloses, “After forwarding the real-time information to the VOC to generate a current vehicle status representing substantial real-time vehicle performance in accordance with the real-time information, the current vehicle status is uploaded to the cloud network and retrieving a historical data associated with the vehicle including performance data.”)

a second estimating unit configured to estimate a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; (Tong paragraph 0061 discloses, “Vehicle data module 154 includes a performance analyzer, predictive failure analyzer, and fleet manager.  The performance analyzer, in one example, is used to analyze and verify internal vehicle mechanical performance.  For instance, tire slippage may be detected by the performance analyzer.  The predictive failure analyzer monitors vehicle maintenance and/or repair before the failure of a particular part or device.”)
an identification unit configured to select index information to be used for identifying a timing for maintenance of the target vehicle from among the index information generated by the generation unit on a basis of at least one of the status information and the drive history information of the target vehicle, and identify the timing for maintenance of the target vehicle and a content using the state of the target vehicle estimated by the first estimating unit, the tendency of maintenance by the user of the target vehicle estimated by the second estimating unit, and the selected index information; (Tong paragraph 0083 discloses, “FIG. 1F is a logic 
a notification unit configured to provide a notification relating to the maintenance on a basis of the timing for the maintenance and the content that are identified by the identification unit. (Tong paragraph 0058 discloses, “An advantage of employing AIA S is that it can provide a prediction relating to VMP and/or VFP in connection to a group of vehicles to provide vehicle intelligence to drivers as well as subscribers.  For example, AIA S can predict or warn a possible mechanical failure or flat tire in a near future.”)
As per claim 2, The maintenance notification system according to claim 1, wherein the status information includes a history of maintenance performed on a vehicle; and the generation unit generates index information on a basis of the drive history information and the history of the maintenance performed on the vehicle. (Tong paragraph 0114 discloses, “Batch-Historical side of correlated data store 510 maintains a historical record of potentially all events consumed by the real-time framework.  In one example, historical data can be gathered from the real-time stream and it can be stored in a history store 510 that provides high performance, low cost, and durable storage.  In one aspect, real-time data management 508 and history store 510 coupled by a connection 502 are configured to perform IA data correlation as indicated by dotted line.”)
As per claim 3, The maintenance notification system according to claim 1, wherein the generation unit generates one or more pieces of index information for performing categorization into a plurality of categories corresponding to a tendency in operation of a user on a basis of the drive history information. (Tong paragraph 0038 discloses, “One embodiment of the present invention predicts a vehicular event relating to machinal performance using information obtained from interior and exterior sensors, vehicle onboard computer ("VOC"), and cloud data.  The process of predication is able to activate interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle.  After forwarding the current data to VOC to generate a current vehicle status representing real-time vehicle performance in accordance with the current data, retrieving a historical data associated with the vehicle including mechanical condition is retrieved.  In one aspect, a normal condition signal is issued when the current vehicle status does not satisfy with the optimal condition based on the historical data.” And paragraph 0047 discloses, “The AIA  system records and examines various status such as pedal position, steering wheel position, mirror setting, seat setting, engine RPM, whether the seat belts are clipped in, internal and external temperature, et cetera.  With the advent of machine learning, a broad class of derived data and metadata can be extracted from sensors and be used to improve the user experience of being in or driving a vehicle.  It should be noted that the extracted data includes confidence and probability metrics for each data element that the machine learning models generate.  Such data, which changes in real-time, is presented to an application layer that can use the full context of vehicle in real-time.”)
As per claim 4, The maintenance notification system according to claim 1, wherein the identification unit identifies a user having an identical or similar tendency in operation to that of 
As per claim 5, The maintenance notification system according to claim 4, wherein the identification unit identifies the timing for the maintenance on the target vehicle on a basis of a history of maintenance performed by the user having the identical or similar tendency in operation. (Tong paragraph 0061 discloses, “Vehicle data module 154 includes a performance analyzer, predictive failure analyzer, and fleet manager.  The performance analyzer, in one example, is used to analyze and verify internal vehicle mechanical performance.  For instance, tire slippage may be detected by the performance analyzer.  The predictive failure analyzer monitors vehicle maintenance and/or repair before the failure of a particular part or device.  The fleet manager, in one example, is used to monitor its fleet cars.  For example, UPS tracks and/or Uber vehicles can be tracked and analyzed to predict the operating efficiency and potential accidents.  For example, after receipt of data from performance analyzer, predictive failure 
As per claim 6, The maintenance notification system according to claim 1, wherein that the accumulation unit collects the status information and the drive history information from each of the plurality of vehicles via an Internet. (Tong paragraph 0106 discloses, “Crowdsourcing is a process of using various sourcing or specific models generated or contributed from other cloud or Internet users for achieving needed services.” And paragraph 0008)
As per claim 7, The maintenance notification system according to claim 1, wherein the status information includes information on whether a response to the notification relating to the maintenance has been made. (Tong paragraph 0089 discloses, “Repair shop report 2050 is a summary status report for the repair scheduling block 2052 indicating when and where the vehicle will like to fail and when the vehicle should have a repair performed to avoid the failure.  For example, when a dealer obtains such status report, it schedules an appointment with the driver or owner to repair the defects or failure before the vehicle stops working.  In one aspect, the failure predictive AI model may automatically schedule an appointment with the owner to an available dealer or repair shop based on current data, historical data, and big data.”)
As per claim 8, The maintenance notification system according to claim 1, wherein the identification unit switches the index information for use in identifying the timing for the maintenance in accordance with a setting set by a user. (Tong paragraph 0060 as the setting is set by how the driver drives, the claim doesn’t specify how the setting is set by a user)
As per claim 9, The maintenance notification system according to claim 1, wherein the identification unit further identifies information of a component associated with the maintenance on a basis of the status information and the drive history information of the target vehicle; (Tong 
As per claim 10, The maintenance notification system according to claim 1, wherein the notification unit further notifies information relating to the maintenance to a notification destination other than a user of the target vehicle on a basis of the status information and the drive history information of the target vehicle. (Tong paragraph 0061)
As per claim 11, A method for controlling a maintenance notification system, the method comprising: (Tong paragraph 0032 discloses, “Embodiments of the present invention are described herein with context of a method and/or apparatus for providing prediction services using cloud data, embedded data, and machine learning center ("MLC").”)
collecting and accumulating status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles; (Tong paragraph 0008 discloses, “One embodiment of the present invention discloses an artificial intelligence analytic ("AIA ") process of providing a prediction or report capable of predicting an event relating to vehicle performance using data obtained from interior and exterior sensors, vehicle onboard computer ("VOC"), and cloud computing.  The process activates the interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle.”)
generating index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulating; (Tong paragraph 0012 discloses, “After forwarding the real-time information to the VOC to generate a current vehicle status representing substantial real-time vehicle performance in accordance with the real-time information, the 
estimating a state of a target vehicle that is subjected to the maintenance on a basis of the status information and the drive history information of the target vehicle; (Tong paragraph 0068 discloses, “Vehicle data module 154 contains a performance analyzer, predictive failure analyzer, fleet manager for collecting vehicle related data.  Geodata module 155 includes a traffic router, hazard detector, and parking detector for detecting locations or physical locations.  Application marketplace module 156 contains a maintenance scheduler and micro insurance for facilitating and/or enlisting subscribers. For example, the micro insurance is able to generate a report describing teen's driving behavior to an insurance subscriber according to the big data, current data, and historical data..”)
estimating a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; (Tong paragraph 0061 discloses, “Vehicle data module 154 includes a performance analyzer, predictive failure analyzer, and fleet manager.  The performance analyzer, in one example, is used to analyze and verify internal vehicle mechanical performance.  For instance, tire slippage may be detected by the performance analyzer.  The predictive failure analyzer monitors vehicle maintenance and/or repair before the failure of a particular part or device.”)
selecting index information to be used for identifying a timing for maintenance of the target vehicle from among the index information generated in the generating on a basis of at least one of the status information and the drive history information of the target vehicle, and identifying the timing for maintenance of the target vehicle and a content using the state of the target vehicle estimated in the first estimating, the tendency of maintenance by the user of the 
providing a notification relating to the maintenance on a basis of the timing for the maintenance and the content that are identified in the identifying. (Tong paragraph 0058 discloses, “An advantage of employing AIA S is that it can provide a prediction relating to VMP and/or VFP in connection to a group of vehicles to provide vehicle intelligence to drivers as well as subscribers.  For example, AIA S can predict or warn a possible mechanical failure or flat tire in a near future.”)
As per claim 12, A non-transitory computer readable medium storing a program for causing a computer to function as: (Tong paragraph 0036 discloses, “In accordance with the embodiment(s) of present invention, the components, process steps, and/or data structures described herein may be implemented using various types of operating systems, computing platforms, computer programs, and/or general-purpose machine.”)
an accumulation unit configured to collect and accumulate status information of each of a plurality of vehicles, and drive history information of each of the plurality of vehicles; (Tong 
 a generation unit configured to generate index information to be used for identifying a timing for maintenance with use of the information accumulated in the accumulation unit; (Tong paragraph 0012 discloses, “After forwarding the real-time information to the VOC to generate a current vehicle status representing substantial real-time vehicle performance in accordance with the real-time information, the current vehicle status is uploaded to the cloud network and retrieving a historical data associated with the vehicle including performance data.”)
 a first estimating unit configured to estimate a state of a target vehicle that is subjected to the maintenance on a basis of the status information and the drive history information of the target vehicle; (Tong paragraph 0068 discloses, “Vehicle data module 154 contains a performance analyzer, predictive failure analyzer, fleet manager for collecting vehicle related data.  Geodata module 155 includes a traffic router, hazard detector, and parking detector for detecting locations or physical locations.  Application marketplace module 156 contains a maintenance scheduler and micro insurance for facilitating and/or enlisting subscribers. For example, the micro insurance is able to generate a report describing teen's driving behavior to an insurance subscriber according to the big data, current data, and historical data..”)
a second estimating unit configured to estimate a tendency of maintenance by a user of the target vehicle on a basis of the status information of the target vehicle; (Tong paragraph 0061 
an identification unit configured to select index information to be used for identifying a timing for maintenance of the target vehicle from among the index information generated by the generation unit on a basis of at least one of the status information and the drive history information of the target vehicle, and identify the timing for maintenance of the target vehicle and a content using the state of the target vehicle estimated by the first estimating unit, the tendency of maintenance by the user of the target vehicle estimated by the second estimating unit, and the selected index information; (Tong paragraph 0083 discloses, “FIG. 1F is a logic diagram 2000 illustrating an AIA  system facilitated configured to provide a vehicle failure prediction ("VFP") via a virtuous cycle in accordance with one embodiment of the present invention.  Diagram 2000 includes inputs 2002, predictive failure analyzer 2193, prediction 2006, and various subscribers.  Possible failure 193, which is the same or similar to VFP 193 shown in FIG. 1E, triggers a process of predictive failure analyzer 2193 since VMP indicates a possible failure(s).  It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (modules or elements) were added to or removed from diagram 2000.” 0085 and 0086)  and 
a notification unit configured to provide a notification relating to the maintenance on a basis of the timing for the maintenance and the content that are identified by the identification unit. (Tong paragraph 0058 discloses, “An advantage of employing AIA S is that it can provide a 
As per claim 13, The maintenance notification system according to claim 1, wherein the notification unit requests, by notifying a notification destination capable of the maintenance of the notification relating to the maintenance, a reservation process of maintenance at the notification destination. (Tong paragraph 0082 discloses, “An advantage of using VMP is that the vehicle is capable of initiating feedback to subscribers such as driver or manufactures or insurance company regarding the vehicle condition as well as vehicle safety using its AIA  system.  For example, the feedback can help driver skill, manufactures, insurance rates, road safety, repair services, and automatic maintenance scheduling.”)
As per claim 14, The maintenance notification system according to claim 1, wherein a timing and content of the notification relating to the maintenance are controlled on a basis of at least one of accident history of a user of the target vehicle, license information, insurance information of the target vehicle, vehicle inspection information of the target vehicle, or information of a previous user of the target vehicle. (Tong paragraph 0082 discloses, “An advantage of using VMP is that the vehicle is capable of initiating feedback to subscribers such as driver or manufactures or insurance company regarding the vehicle condition as well as vehicle safety using its AIA  system.  For example, the feedback can help driver skill, manufactures, insurance rates, road safety, repair services, and automatic maintenance scheduling.”)
As per claim 15, The maintenance notification system according to claim 1, wherein the notification unit requests, by notifying a notification destination that can provide a component 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661